             Case 1:20-cr-00317-JAP Document 5 Filed 05/14/20 Page 1 of 1           FILED
                                                                          UNITED STATES DISTRICT COURT
                             IN THE UNITED STATES DISTRICT COURNLBUQUERQIJH, NEW               MEXICO

                               FOR THE DISTRICT OF NEW MEXICO                      MAY 1   4   202A

LINITED STATES OF AMERICA,                             )                M{TCHELL R. ELFERS
                                                       )                        CLERK
                Plaintiff,                                    CRIMINAL NO. 2O-CR-OO3 1 7.JAP

       vs.

ANTHONY FRAZIER, JR.,

                Defendant.

           ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
      FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

       Upon the motion of the United States Attorney for a Writ of Habeas Corpus ad

Prosequendum directed to the Sheriff or Warden of the Twin Towers Correctional Facility, Los

Angeles, Califomia, it is

       ORDERED that the Clerk of this Court is hereby authorized to issue a Writ of Habeas

Corpus ad Prosequendum directing the Sheriff or Warden of Twin Towers Correctional Facility

to surrender Anthony Frazier, Jr., (DOB:          11992; Booking   No. 5854605), to the United

States Marshal for the   District of New Mexico or his representative in order that Anthony

Frazier, Jr., (DOB:           1992; Booking No. 5854605) may be taken to the United States

Courthouse for the District of New Mexico for prosecution in the above-captioned case before

the Honorable United States Magistrate Judge John F. Robbenhaar on Wednesday, July 15,

2020, at 9:30 a.m.

       Anthony Frazier, Jr., (DOB:            1992; Booking No. 5854605) is to remain in the

custody of the United States Marshal or his authorized representative until the federal

prosecution is complete, unless otherwise ordered.




                                               United States Magistrate Judge
